PER CURIAM.
This is an appeal from an order allowing fees to the named executor and his attorneys for services rendered in the probate and will contest proceedings concerning a will which was held to be void because of undue influence. See In re Reid’s Estate, Fla.App.1962, 138 So.2d 342. The appellant — the sole beneficiary of a second will, which was admitted to probate— contends that the award of fees was not authorized. This contention is without merit. See Watts v. Newport, 151 Fla. 209, 9 So.2d 417 (1942); In re Graham’s Estate, 156 Fla. 421, 23 So.2d 485 (1945); and Williams v. Kane, Fla.1956, 88 So.2d 603. Inasmuch as the record does not reveal that the lower court abused its discretion in awarding the fees herein, the order appealed is affirmed.
Affirmed.